Citation Nr: 0813219	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-30 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to July 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

The record on appeal contains two medical opinions that speak 
to the likely etiology of the veteran's disabilities.  In 
March 2006, a VA examiner noted that the veteran had served 
in tanks during service; that there was no audiometric data 
in his service medical records; that whispered voice testing 
was normal at service entry and discharge; that he reported 
having undergone bilateral stapedectomies in 1975 (performed 
for otosclerosis); and that he first used hearing aids in 
2003, 44 years after his discharge from the military and 28 
years after his stapedectomies.  The examiner stated, "Given 
these facts, it is less than likely that the current hearing 
loss and tinnitus are related to military service, but more 
likely related to the otosclerosis and presbycusis."

In September 2006, a private examiner, Dean Moscovic, DO, 
noted that the veteran reported a history of hearing loss 
since 1962, three years after his discharge from the 
military; failing yearly employment screenings with the 
Michigan State Police Department; and being required to wear 
hearing aids since 1985.  The examiner stated, "Due to early 
age onset of his hearing loss, it appears to be related to 
noise exposure in the military rather than presbycusis."

Neither of these opinions provides a sufficient basis for 
granting or denying the veteran's appeal.  The former opinion 
does not take into account the veteran's report that he first 
noted hearing loss in 1962 and began wearing hearing aids in 
1985.  Conversely, the latter opinion does not take into 
account the veteran's report of stapedectomies in 1975, and 
contains no information relative to the etiology of his 
tinnitus.  Under the circumstances, the Board finds it 
necessary to afford the veteran a new examination, one that 
takes into account his complete medical and military history.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  A remand is required.  38 C.F.R. § 19.9 (2007).

On remand, in addition to obtaining a new examination, the 
agency of original jurisdiction should also make efforts to 
obtain evidence identified by the veteran, but not yet 
procured for review: namely, a complete copy of all relevant 
clinical records in the possession of Professional Hearing 
Aid Centers, Inc. (the record on appeal presently contains 
only one report from that facility, dated in March 2003); 
Providence Hospital (in Southfield, Michigan; pertaining to 
the veteran's reported treatment in 1975); and the Michigan 
State Police Department (which reportedly screened the 
veteran's hearing on an annual basis during his 38 years of 
employment there).  38 C.F.R. § 3.159(e)(2) (2007).  This 
will ensure that his claims are adjudicated on the basis of 
an evidentiary record that is as complete as possible.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and provide 
appropriate releases for, any custodians who 
might possess new or additional evidence 
pertinent to the claims on appeal, including 
Professional Hearing Aid Centers, Inc.; 
Providence Hospital; and the Michigan State 
Police Department.  If the veteran provides 
adequate identifying information, and the 
necessary releases, assist him in obtaining 
the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his ears.  
After reviewing the claims file, examining 
the veteran, and conducting any testing 
deemed necessary, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 percent 
or more probable) that the veteran's current 
hearing loss and/or tinnitus can be 
attributed to service, to include any in-
service exposure to noise.  In so doing, the 
examiner should discuss, among other things, 
the veteran's report that he first noted 
hearing loss in 1962; that he underwent 
bilateral stapedectomies in 1975; and that he 
was required to wear hearing aids beginning 
in 1985.  A complete rationale for all 
opinions should be provided.

3.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

